NUMBER 13-04-559-CR 
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                  CORPUS
CHRISTI - EDINBURG
______________________________________________________________
 
JOHN W. PAUL,                                                      Appellant,
 
                                           v.
 
THE STATE OF TEXAS,                                              Appellee.
______________________________________________________________
 
                   On
appeal from the 36th District Court
                        of San Patricio County, Texas.
______________________________________________  _______________
 
                     MEMORANDUM
OPINION
 
    Before
Chief Justice Valdez and Justices Rodriguez and Garza 
                Memorandum
Opinion by Justice Rodriguez
 




Appellant, John
W. Paul, appeals from his conviction of burglary.  See Tex.
Pen. Code Ann. ' 30.02
(Vernon 2003).  Tried by a jury,
appellant was acquitted of arson, but found guilty of burglary and sentenced to
nine years in the Texas Department of Criminal Justice, Institutional Division.  Concluding that "there is no set of
circumstances supported by the case law that would support presenting any
legally non-frivolous issue," appellant's counsel filed a brief in which
he presented one arguable ground of error. 
The trial court has certified that this case "is not a plea-bargain
case, and the defendant has the right of appeal."  See Tex.
R. App. P. 25.2(a)(2).  We affirm.
Because all
issues of law are settled, our memorandum opinion only advises the parties of
the Court's decision and the basic reasons for it.  See id. at 47.4.
I.  Compliance with Anders v. California




Appellant's
court-appointed counsel filed an Anders brief in which he has concluded
that there are no legally non-frivolous issues and has moved to withdraw from
the case.  Anders v. California,
386 U.S. 738, 744 (1967).  Appellant's
brief meets the requirements of Anders. 
Id. at 744-45; see High v. State, 573 S.W.2d 807, 812
(Tex. Crim. App. [Panel Op.] 1978).  In
compliance with Anders, counsel presented a professional evaluation of
the record and referred this Court to what, in his opinion, are all points
which might arguably support an appeal.  See
Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex.
Crim. App. 1974); see also High, 573 S.W.2d at 812.  Counsel has informed this Court that:  (1) he has examined the record and finds no
reversible error is reflected therein; (3) he set forth points which might
arguably support an appeal; (4) he forwarded a copy of the brief to appellant
with a letter informing him of the filing of the brief and his request to
withdraw as counsel; and (5) he informed appellant of his right to file a pro
se brief.  See Anders, 386 U.S. at
744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App.
1991) (en banc); High, 573 S.W.2d at 813.  Counsel has also informed this Court that he
forwarded the record to appellant.  More
than thirty days have passed, and appellant has not filed any pro se brief.  See Anders, 386 U.S. at 744‑45; see
also High, 573 S.W.2d at 813.
In compliance
with Anders, counsel raises and reviews the following issue as a possible
ground for our review:  whether the
evidence is sufficient to prove intent to commit theft, an essential element of
the crime of burglary.
II.  Independent Review
The Texas Supreme
Court advised appellate courts that upon receiving a "frivolous
appeal" brief, they must conduct "a full examination of all the
proceedings to decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80
(1988); see Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.BCorpus Christi 2003, no pet.).  Accordingly, we have carefully reviewed the
record and have considered the issue raised in appellant=s Anders brief, and we have found nothing
that would arguably support an appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App. 2005); Stafford,
813 S.W.2d at 509.  We agree with counsel
that the appeal is wholly frivolous and without merit.  See Bledsoe, 178 S.W.3d at 827‑28
("Due to the nature of Anders briefs, by indicating in the opinion that it
considered the issues raised in the briefs and reviewed the record for
reversible error but found none, the court of appeals met the requirements of
Texas Rule of Appellate Procedure 47.1.").




III.  Conclusion
The judgment of
the trial court is affirmed. 
Additionally, in accordance with Anders, appellant's counsel
filed a motion to withdraw as counsel for appellant which we carried with the
case on February 3, 2005.  See Anders,
386 U.S. at 744.  Having affirmed the
judgment, we now grant counsel's motion to withdraw.  We order counsel to notify appellant of the
disposition of this appeal and of the availability of discretionary
review.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam).                                                             
NELDA
V. RODRIGUEZ
Justice
 
Do
not publish.
Tex.
R. App. P.
47.2(b).
 
Memorandum Opinion
delivered and 
filed this 8th day of
June, 2006.